          [e29648-10961710979690f2a7_1.jpg] W   ELLS FARGO BANK, CONSEN
NATIONAL ASSOCIATION  
T AND ASSUMPTION
AGREEMENT WITH G&E
HEALTHCARE REIT II
SARTELL MOB, LLC
       
 



THIS CONSENT AND ASSUMPTION AGREEMENT (the “Consent Agreement”), effective MARCH
31, 2010 (the “Effective Date”), is between G&E HEALTHCARE REIT II SARTELL MOB,
LLC, a Delaware limited liability company (the “Buyer”), STINGRAY PROPERTIES,
LLC (the “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Bank”).

RECITALS

FIRST: Pursuant to that Construction – Term Loan Agreement effective
September 16, 2005, as amended by that certain deletion of loan covenant letter
agreement dated June 4, 2007, as further amended by that certain First Amendment
to Credit Agreement dated September 17, 2009, effective June 30 2009, as further
amended by that certain Second Amendment to Credit Agreement dated the date
hereof (as amended, the “Loan Agreement”), the Bank granted the Borrower a
$4,000,000.00 construction – term loan (the “Loan”) to finance the construction
of improvements to the property legally described on Exhibit A attached hereto
(the “Property”).

SECOND: The Borrower’s obligation to repay the Loan is evidenced by that certain
Construction Loan Note dated of even date with the Loan Agreement and in the
original principal amount of $4,000,000.00, as amended by that certain Note
Modification Agreement dated July 1, 2006, as further amended by that certain
Second Note Modification Agreement dated August 15, 2006 (as amended, the
“Note”). Payment of the Note, in turn, is secured by that certain Third Party
Mortgage, Security Agreement, Fixture Financing Statement, and Assignment of
Leases and Rents dated September 16, 2005 on the Property as amended by that
certain Consent and Assumption Agreement dated July 1, 2006 (as amended, the
“Mortgage”). The Note is guaranteed by the individual Guaranty of each of the
Guarantors, as defined in the Loan Agreement, Sylvan Holdings, LLC, Crystal Blue
Properties, LLC, Ronald Berg, Gary Verkinnes, Dr. Jeffrey Gerdes, and Dr. Samir
Elghor.

THIRD: The Borrower and the Buyer desire that the Property be conveyed from the
Borrower to the Buyer and have requested that the Bank consent to such transfer.
The Bank has agreed to the request, subject, however, to certain terms and
conditions.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Buyer and the Bank agree as
follows:

1. Mortgage Assumption. The Bank hereby consents to the sale, transfer, and
conveyance of the Property by the Borrower to the Buyer, provided, however, that
the Buyer hereby agrees to assume all obligations of the Borrower under the
Mortgage, which obligations the Buyer hereby affirms and assumes.
Notwithstanding the foregoing, the Borrower, the Buyer and the Bank agree that
the Buyer is expressly not assuming personal liability to the Bank to repay the
Note.

2. Status of the Loan. As of the Effective Date, the Bank represents to the
Buyer in good faith that: (a) Exhibit B sets forth a list of all material
documents, instruments and agreements related to the Loan; and (b) after giving
effect to amendments dated the date hereof, the Bank has no actual knowledge of
any Event of Default under the Loan Agreement or the Mortgage; provided,
however, that Bank shall bear no liability of any kind with respect to such
representations and that such representations do not constitute a waiver of any
provision or term of the Loan Agreement or the Mortgage any related document.

3. Direct Communication and Payment. The Bank and the Borrower authorize and
consent to the Bank communicating directly with the Buyer, and the Buyer
communicating directly with the Bank, with respect to any matters related to the
Loan or the Property that otherwise would be handled exclusively between the
Bank and the Borrower. The Buyer may make (and the Bank will accept) payments
related to the Loan otherwise required to be made by the Borrower.

4. Copies of Notices. Any notices required to be given by the Bank to the Buyer
under the Mortgage will be sent to the Buyer at the address set forth under the
Buyer’s signature below or such other address as the Buyer may designate by
written notice to the Bank from time to time (the “Buyer’s Notice Address”) with
a copy substantially contemporaneously to the Borrower. Any notices required to
be given by the Bank to the Borrower under the Note, the Loan Agreement and/or
any Related Agreement will be sent to the Borrower as provided in the applicable
loan document with a copy substantially contemporaneously to the Buyer at the
Buyer’s Notice Address.

5. Supplemental Buyer Cure Period. Notwithstanding anything to the contrary in
the Mortgage, a default defined as an Event of Default under subsection (h) of
the Mortgage, other than a default defined herein as an “Immediate Default,”
shall not be considered an Event of Default under the Mortgage until twenty
(20) days following the occurrence of such default and notice to Buyer, and the
failure to cure such default or to cause such default to be cured within such
period of time.  The cure periods hereunder are not intended to extend any cure
or grace period otherwise applicable under the Note or any Related Agreement,
and all such cure or grace periods shall run concurrently without duplication.
“Immediate Default” shall  mean an event of default due to (i) voluntary
bankruptcy or insolvency of Borrower or any Related Party; (ii) the failure of
Borrower or any Related Party to diligently contest and obtain the prompt
dismissal of any involuntary bankruptcy or other insolvency proceeding filed
against such Borrower or Related Party; (iii) appointment of a receiver,
trustee, custodian or liquidator of a substantial part of the assets of Borrower
or any Related Party, (iv) service of a writ of garnishment, levy or other
seizure with respect to any collateral securing the Note, or any accounts of
Borrower or any Related Party, (v) failure to maintain insurance coverage for
collateral, if any, as may be required; (vi) submission to Lender of any
required financial statement or certificate of Borrower or any Related Party
that is incorrect, false or misleading in any material respect when furnished or
made, or (vii) breach of any covenant or obligation of Borrower or any Related
Party that is not reasonably curable within twenty (20) days of such breach. 
“Related Agreement” shall mean each loan agreement, guaranty, security
agreement, mortgage or other loan document relating to or securing the Note.
“Related Party” shall mean each guarantor, co-borrower, mortgagor or other party
executing a Related Agreement.”

6. Other Buyer Covenants.

(a) The Buyer shall establish a replacement reserve account with the Bank by
entering into Replacement Reserve Agreement with the Bank in form acceptable to
the Bank (as the same may be amended, restated or replaced from time to time,
the “Replacement Reserve Agreement”) and will observe and perform all covenants
and agreements in the Replacement Reserve Agreement.

(c) The Buyer shall maintain its principal deposit account with the Bank.

(d) Not later than 60 days after, and as of the end of, each calendar year, the
Buyer shall provide to Bank a rent roll in form and substance reasonably
acceptable to Bank.

(e) The Buyer shall cause the Property to maintain an occupancy rate (with bona
fide tenants at market rates) of no less than 60% as of the end of each year
beginning December 31, 2010.

(f) The Buyer shall either: (i) cause the Property to maintain an occupancy rate
(with bona fide tenants at market rates) of no less than 90% as of the end of
each year beginning December 31, 2010, or (ii) pay and maintain (for so long as
such occupancy rate is less than 90%) the Occupancy Funds. The “Occupancy Funds”
mean TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) to be held by the Bank as
provided herein as additional collateral security for the Indebtedness (as
defined in the Mortgage). No earnings or interest shall be payable to Buyer on
the Occupancy Funds. The Funds shall not be, nor be deemed to be, trust funds,
and Bank shall have the right to hold the Occupancy Funds in any manner Bank
elects and may commingle the Occupancy Funds with other moneys held by Bank. If
the amount of the Occupancy Funds held by Bank shall not be sufficient at any
time to satisfy this subsection, Buyer shall pay to Bank any amount necessary to
make up the deficiency upon notice from Bank to Buyer requesting payment. Upon
an Event of Default, as defined in the Mortgage, Bank may apply on the
Indebtedness, in the order of application as Bank may determine, any Occupancy
Funds then in Bank’s possession. Upon payment in full of the Indebtedness, Bank
shall promptly remit to Buyer any Occupancy Funds held by Bank.

7. Conditions Precedent. The effectiveness of the Bank’s consent hereunder shall
be subject to the following conditions precedent:

(a) Delivery of the following documents:

(i) this Consent Agreement, fully executed;

      (ii)  
a Mortgage Modification, fully executed;
(iii)  
a title insurance endorsement in form acceptable to the Bank;
(iv)  
the Second Amendment to Credit Agreement, fully executed; and
(v)  
the Replacement Reserve Agreement, fully executed.

(b) Payment of the initial deposit under the Replacement Reserve Agreement.

(c) Payment or reimbursement, as the case may be, of all reasonable fees and
expenses incurred by the Bank or related to this agreement, including,
reasonable attorneys’ fees incurred by the Bank for the preparation of this
agreement and ancillary documents.

8. Miscellaneous.

(a) This Consent Agreement may be executed in multiple counterparts, each of
which shall be deemed an original.

1

IN WITNESS WHEREOF, the Bank, the Borrower and the Buyer have executed this
Consent Agreement as of the Effective Date.

WELLS FARGO BANK,
NATIONAL ASSOCIATION

      By: /s/ Roxanne Muehebauer

Name:
Title:
  Roxanne Muehebauer
Assistant Vice President

STINGRAY PROPERTIES, LLC

      By: /s/ Gary Verkinnes

Name:
  Gary Verkinnes

Title: Partner

G&E HEALTHCARE REIT II SARTELL MOB, LLC,
a Delaware limited liability company

      By: /s/ Danny Prosky
Name: Danny Prosky

Its:
  Authorized Signatory

Buyer’s Notice Address:
c/o Grubb & Ellis Equity Advisors, LLC
1551 North Tustin Avenue, Suite 200
Santa Ana, California 92705
Attn: Danny Prosky

With a copy to:
Gregory Kaplan, PLC
7 East Second Street
Richmond, Virginia 23224
Attn: Joseph J. McQuade

2

ACKNOWLEDGMENT AND CONSENT

As of the Effective Date, each of the undersigned Guarantors acknowledges and
consents to the foregoing Consent and Assumption Agreement, and agrees that
his/its Guaranty remains in full force and effect.

/s/ Dr. Jeffrey Gerdes
Dr. Jeffrey Gerdes

/s/ Ronald Berg
Ronald Berg

/s/ Gary Verkinnes
Gary Verkinnes

/s/ Dr. Samir Elghor
Dr. Samir Elghor

Sylvan Holdings, LLC

      By: /s/ Dr. Jeffrey Gerdes

Name:
  Dr. Jeffrey Gerdes

Title: Partner

Crystal Blue Properties, LLC

      By: /s/ Gary Verkinnes

Name:
  Gary Verkinnes

Title: Partner

3